                                                                         Case 2:19-bk-24804-VZ             Doc 649 Filed 04/21/20 Entered 04/21/20 15:04:04                            Desc
                                                                                                             Main Document Page 1 of 2


                                                                         1   Richard M. Pachulski (CA Bar No. 90073)
                                                                             Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                         2   Malhar S. Pagay (CA Bar No. 189289)
                                                                             PACHULSKI STANG ZIEHL & JONES LLP                                             FILED & ENTERED
                                                                         3   10100 Santa Monica Blvd., 13th Floor
                                                                             Los Angeles, California 90067
                                                                         4   Telephone: 310/277-6910                                                              APR 21 2020
                                                                             Facsimile: 310/201-0760
                                                                         5   E-mail: rpachulski@pszjlaw.com
                                                                                     jdulberg@pszjlaw.com                                                    CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                             Central District of California
                                                                         6           mpagay@pszjlaw.com                                                      BY carranza DEPUTY CLERK


                                                                         7   [Proposed] Attorneys for Debtor and Debtor in Possession

                                                                         8

                                                                         9                                   UNITED STATES BANKRUPTCY COURT

                                                                        10                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12   In re:                                                     Case No.: 2:19-bk-24804-VZ
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13   YUETING JIA,1
                                              ATTOR NE YS A T L AW




                                                                                                                                        Chapter 11
                                                                        14                                Debtor.
                                                                                                                                        ORDER APPROVING THIRD STIPULATION
                                                                        15                                                              TO EXTEND DEADLINE (1) FOR DEBTOR
                                                                                                                                        TO SERVE AN OBJECTION OR REQUEST
                                                                        16                                                              FOR ESTIMATION OF CLAIM OF
                                                                                                                                        CREDITOR LIUHUAN SHAN; AND (2) FOR
                                                                        17                                                              CREDITOR LIUHUAN SHAN TO FILE A
                                                                                                                                        MOTION UNDER BANKRUPTCY RULE 3018
                                                                        18                                                              FOR PURPOSES OF VOTING ON DEBTOR’S
                                                                                                                                        THIRD AMENDED PLAN
                                                                        19

                                                                        20
                                                                                                                                        [No Hearing Required]
                                                                        21

                                                                        22
                                                                                      The Court, having read and considered the Third Stipulation to Extend Deadline (1) For
                                                                        23
                                                                             Debtor to Serve an Objection or Request for Estimation of Claim of Creditor Liuhuan Shan; and (2)
                                                                        24
                                                                             For Creditor Liuhuan Shan to File a Motion Under Bankruptcy Rule 3018 for Purposes of Voting on
                                                                        25
                                                                             Debtor’s Third Amended Plan (“Stipulation”) [Docket No. 613]2, and
                                                                        26
                                                                        27
                                                                             1
                                                                               The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
                                                                        28   address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.
                                                                             2
                                                                               Capitalized terms not defined herein shall have the same meaning ascribed to them in the Stipulation.

                                                                             DOCS_LA:329015.1 46353/002
                                                                         Case 2:19-bk-24804-VZ            Doc 649 Filed 04/21/20 Entered 04/21/20 15:04:04    Desc
                                                                                                            Main Document Page 2 of 2


                                                                         1           with good cause shown, IT IS ORDERED that the Stipulation is approved.

                                                                         2                                                  ###

                                                                         3

                                                                         4

                                                                         5

                                                                         6

                                                                         7

                                                                         8

                                                                         9

                                                                        10

                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T L AW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20
                                                                        21

                                                                        22

                                                                        23

                                                                        24
                                                                               Date: April 21, 2020
                                                                        25

                                                                        26
                                                                        27

                                                                        28

                                                                                                                             2
                                                                             DOCS_LA:329015.1 46353/002
